Name: Council Directive 78/611/EEC of 29 June 1978 on the approximation of the laws of the Member States concerning the lead content of petrol
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-07-22

 Avis juridique important|31978L0611Council Directive 78/611/EEC of 29 June 1978 on the approximation of the laws of the Member States concerning the lead content of petrol Official Journal L 197 , 22/07/1978 P. 0019 - 0021 Greek special edition: Chapter 15 Volume 1 P. 0169 ++++ ( 1 ) OJ N C 280 , 8 . 12 . 1975 , P . 9 . ( 2 ) OJ N C 116 , 30 . 9 . 1974 , P . 18 . ( 3 ) OJ N L 76 , 6 . 4 . 1970 , P . 1 . ( 4 ) OJ N L 32 , 3 . 2 . 1977 , P . 32 . COUNCIL DIRECTIVE OF 29 JUNE 1978 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE LEAD CONTENT OF PETROL ( 78/611/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS THE PROTECTION AND IMPROVEMENT OF PUBLIC HEALTH AND OF THE ENVIRONMENT CURRENTLY CONSTITUTES A MAJOR PREOCCUPATION COMMON TO ALL INDUSTRIALIZED COUNTRIES AND POLLUTION CAUSED BY PRODUCTS EMITTED IN THE EXHAUST GAS OF VEHICLES HAS REACHED A DISQUIETING LEVEL OWING TO THE CONTINUOUS INCREASE IN THE DENSITY OF MOTOR TRAFFIC ; WHEREAS , FOLLOWING THE INTRODUCTION OF MEASURES IN DIRECTIVE 70/220/EEC ( 3 ) , AS LAST AMENDED BY DIRECTIVE 77/102/EEC ( 4 ) , DESIGNED TO CURB AIR POLLUTION CAUSED BY THE EMISSION OF CARBON MONOXIDE , UNBURNED HYDROCARBONS AND NITROGEN OXIDE FROM MOTOR VEHICLES , ACTION SHOULD BE TAKEN AT THIS STAGE WITH A VIEW TO LIMITING LEAD PARTICLE EMISSIONS BY SUCH VEHICLES , THE LEAD IN QUESTION DERIVING FROM PLUMBIFEROUS PETROL ADDITIVES ACTING AS AN ANTI-KNOCK AGENT ; WHEREAS THE NATIONAL LAWS CONCERNING THE COMPOSITION OF PETROL , AND IN PARTICULAR THE RULES GOVERNING THE LIMITATIONS OF THE LEAD CONTENT IN MOTOR VEHICLE PETROL , VARY FROM ONE MEMBER STATE TO ANOTHER ; WHEREAS SUCH DIFFERENCES DIRECTLY AFFECT THE PROPER FUNCTIONING OF THE COMMON MARKET ; WHEREAS , OWING TO THE IMPORTANT EFFECT OF LEAD UPON PUBLIC HEALTH AND THE ENVIRONMENT , IT IS NECESSARY TO REDUCE THE LEAD CONTENT OF PETROL AT COMMUNITY LEVEL ; WHEREAS THE FINANCIAL , ECONOMIC , INDUSTRIAL AND QUALITATIVE CONSEQUENCES OF A REDUCTION OF THE LEVEL OF LEAD IN PETROL TO A MAXIMUM VALUE OF BETWEEN 0 * 40 G / L AND A VALUE OF 0 * 15 G / L HAVE DEMONSTRATED THAT SUCH A REDUCTION IS FEASIBLE WITHIN A RELATIVELY SHORT PERIOD ; WHEREAS LEAD IS ONLY ONE OF THE CONSTITUENT ELEMENTS IN THE COMPOSITION OF PETROL ; WHEREAS THE REDUCTION OF THIS ELEMENT MUST NOT HAVE THE EFFECT OF AGGRAVATING THE AIR POLLUTION BY OTHER POLLUTANTS WHICH WOULD BE ONE OF THE MAIN CONSEQUENCES OF ANY MODIFICATION IN THIS COMPOSITION ; WHEREAS DETAILED STUDIES OF THE VARIOUS ASPECTS OF THE MEASURES WHICH MIGHT SERVE TO REDUCE ATMOSPHERIC LEAD SHOULD BE CONTINUED AT COMMUNITY LEVEL ; WHEREAS MEMBER STATES SHOULD FOR THIS PURPOSE PROVIDE THE COMMISSION WITH RELEVANT INFORMATION ; WHEREAS THE REDUCTION OF THE LEAD CONTENT OF PETROL RAISES SPECIFIC TECHNICAL AND ECONOMIC PROBLEMS IN IRELAND ; WHEREAS A TEMPORARY DEROGATION FOR THAT COUNTRY SHOULD NOT HAVE SEVERE REPERCUSSIONS ON TRADE IN PETROL GIVEN THAT IRISH REFINING INSTALLATIONS AT PRESENT ONLY PARTIALLY COVER DOMESTIC REQUIREMENTS AND THAT ALL PETROL EXPORTED BY THAT COUNTRY TO ANOTHER MEMBER STATE WILL HAVE TO COMPLY WITH THE PROVISIONS OF THE DIRECTIVE WHICH APPLY IN THAT STATE ; WHEREAS THERE SHOULD THEREFORE BE A DEROGATION FROM THE PROVISIONS CONCERNING THE REDUCTION OF THE LEAD CONTENT OF PETROL IN IRELAND ; WHEREAS A SUDDEN CHANGE IN THE SUPPLY OF CRUDE OIL OR PETROLEUM PRODUCTS IN CLEARLY DEFINED CIRCUMSTANCES COULD LEAD A MEMBER STATE TO AUTHORIZE AN INCREASE IN THE LEAD CONTENT OF PETROL ; WHEREAS AN APPROPRIATE PROCEDURE SHOULD THEREFORE BE LAID DOWN FOR SUCH A SITUATION , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 FOR THE PURPOSE OF THIS DIRECTIVE , " PETROL " MEANS ANY FUEL INTENDED FOR THE OPERATION OF INTERNAL COMBUSTION SPARK-IGNITED ENGINES USED FOR THE PROPULSION OF VEHICLES . ARTICLE 2 1 . FROM 1 JANUARY 1981 , THE MAXIMUM PERMITTED LEAD COMPOUND CONTENT , CALCULATED IN TERMS OF LEAD , OF PETROL PLACED UPON THE COMMUNITY INTERNAL MARKET SHALL BE 0 * 40 G / L . 2 . WITHOUT PREJUDICE TO PARAGRAPH 1 , A MEMBER STATE MAY REQUIRE , IN RESPECT OF PETROL PLACED UPON ITS MARKET , THAT THE MAXIMUM PERMITTED LEAD CONTENT BE LESS THAN 0 * 40 G / L . HOWEVER , IT SHALL NOT ESTABLISH LIMITS LOWER THAN 0 * 15 G / L . ARTICLE 3 MEMBER STATES SHALL TAKE ALL APPROPRIATE STEPS TO ENSURE THAT THE REDUCTION OF THE LEAD CONTENT DOES NOT CAUSE A SIGNIFICANT INCREASE IN THE QUANTITIES OF OTHER POLLUTANTS OR TO A DETERIORATION IN THE QUALITY OF PETROL . ARTICLE 4 THE LEAD CONTENT OF PETROL SHALL BE ESTABLISHED IN ACCORDANCE WITH THE PROCEDURES SET OUT IN THE ANNEX . ARTICLE 5 WHERE A MEMBER STATE ESTABLISHES , ON THE BASIS OF A TEST PERFORMED IN ACCORDANCE WITH THE PROCEDURES DESCRIBED IN ARTICLE 4 , THAT ANY PETROL FAILS TO COMPLY WITH THE REQUIREMENTS OF ARTICLES 2 AND 3 , IT SHALL TAKE THE NECESSARY MEASURES TO ENSURE THAT THESE REQUIREMENTS ARE FULFILLED . ARTICLE 6 MEMBER STATES SHALL , AT THE COMMISSION'S REQUEST , SUPPLY IT WITH INFORMATION ON : ( A ) THE EFFECTS OF THE IMPLEMENTATION OF THIS DIRECTIVE , AND IN PARTICULAR ARTICLE 3 THEREOF ; ( B ) DEVELOPMENTS AS REGARDS SYSTEMS TO REDUCE THE EMISSION OF LEAD AND OF ANY POLLUTING SUBSTITUTES IN EXHAUST GASES ; ( C ) DEVELOPMENT OF THE CONCENTRATIONS OF LEAD AND POLLUTING SUBSTITUTES IN THE URBAN ATMOSPHERE AND THEIR EFFECT ON PUBLIC HEALTH ; ( D ) THE EFFECTS ON ENERGY POLICY OF THE VARIOUS POSSIBLE WAYS AND MEANS OF REDUCING POLLUTION CAUSED BY LEAD EMISSION IN EXHAUST GASES . THE COMMISSION SHALL REPORT TO THE COUNCIL AND THE EUROPEAN PARLIAMENT ON THE INFORMATION THUS OBTAINED AND , IN THE LIGHT OF THE DATA COMPILED , SHALL MAKE ANY SUITABLE PROPOSALS FOR SUCH DATA TO BE TAKEN INTO ACCOUNT IN ORDER TO DEVELOP FURTHER COMMUNITY POLICY ON THE LEAD CONTENT OF PETROL . ARTICLE 7 1 . NOTWITHSTANDING ARTICLE 2 ( 1 ) , THE GOVERNMENT OF IRELAND MAY PROVIDE THAT FOR A PERIOD OF FIVE YEARS COMMENCING ON 1 JANUARY 1981 PETROL MAY BE PLACED ON THE MARKET IN IRELAND EVEN THOUGH ITS LEAD CONTENT IS GREATER THAN 0 * 40 G / L , WITHOUT , HOWEVER , EXCEEDING THE CURRENT CONTENT OF 0 * 64 G / L . 2 . BEFORE THE END OF THE PERIOD REFERRED TO IN PARAGRAPH 1 THE COUNCIL SHALL , ACTING BY A QUALIFIED MAJORITY ON A PROPOSAL FROM THE COMMISSION , DECIDE ON THE DURATION OF A SECOND DEROGATION PERIOD OF NOT MORE THAN FIVE YEARS . ARTICLE 8 IF , AS THE RESULT OF A SUDDEN CHANGE IN THE SUPPLY OF CRUDE OIL OR PETROLEUM PRODUCTS , IT BECOMES DIFFICULT FOR A MEMBER STATE TO APPLY THE LIMIT TO THE CONCENTRATION OF LEAD IN PETROL REFERRED TO IN ARTICLE 2 ( 1 ) , THAT MEMBER STATE MAY , AFTER HAVING INFORMED THE COMMISSION , AUTHORIZE A HIGHER LIMIT WITHIN ITS TERRITORY FOR A PERIOD OF FOUR MONTHS . THE COUNCIL , ACTING BY A QUALIFIED MAJORITY ON A PROPOSAL FROM THE COMMISSION , MAY EXTEND THIS PERIOD . ARTICLE 9 1 . THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN 18 MONTHS OF ITS NOTIFICATION AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . THE MEMBER STATES SHALL ENSURE THAT THEY COMMUNICATE TO THE COMMISSION THE TEXTS OF THE PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD GOVERNED BY THIS DIRECTIVE . ARTICLE 10 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 29 JUNE 1978 . FOR THE COUNCIL THE PRESIDENT S . AUKEN ANNEX REFERENCE METHODS FOR THE MEASUREMENT OF THE LEAD CONTENT OF PETROL THE REFERENCE METHOD SHALL BE THAT LAID DOWN IN THE INTERNATIONAL STANDARD ISO 3830 ( FIRST EDITION OF 15 FEBRUARY 1977 ) " PETROLEUM PRODUCTS _ PETROL _ MEASUREMENT OF THE LEAD CONTENT _ IODINE MONOCHLORIDE METHOD " . THE RESULTS OF INDIVIDUAL MEASUREMENTS SHALL BE INTERPRETED ON THE BASIS OF THE METHOD DESCRIBED IN BS 4306 : 1968 , PUBLISHED BY THE BRITISH STANDARDS INSTITUTION . FOR THE METHODS INDICATED , THE VERSIONS IN THE VARIOUS LANGUAGES PUBLISHED BY THE ISO AND THE BSI RESPECTIVELY SHALL BE AUTHENTIC , AS SHALL OTHER VERSIONS WHICH THE COMMISSION CERTIFIES AS CONFORMING TO THEM .